In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-20-00409-CV
        ___________________________

IN THE INTEREST OF K.S. AND W.S., CHILDREN




     On Appeal from the 233rd District Court
             Tarrant County, Texas
         Trial Court No. 233-532961-13


     Before Bassel, Womack, and Wallach, JJ.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Appellant W.S. (Father) attempts to appeal from the trial court’s November 16,

2020 “Further Temporary Orders Modifying Prior Orders,” which were entered in a

suit affecting the parent–child relationship (SAPCR). We notified the parties that we

questioned our jurisdiction to hear Father’s appeal because the temporary orders were

neither final nor an otherwise appealable, interlocutory order. See Tex. R. App. P.

42.3. We asked for a response showing our jurisdiction and warned we could dismiss

the appeal. See Tex. R. App. P. 44.3. Father responded but did not address our

jurisdictional question.

       We may consider appeals only from final judgments or from interlocutory

orders made immediately appealable by the Texas Legislature. See Bonsmara Nat. Beef

Co. v. Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 390 (Tex. 2020). Temporary

orders entered in a SAPCR are not appealable, interlocutory orders. See Tex. Fam.

Code Ann. § 105.001(e). Thus, we do not have jurisdiction over Father’s attempted

appeal, and we dismiss it. See Tex. R. App. P. 42.3, 43.2(f); In re Z.R., No. 02-20-

00273-CV, 2020 WL 5833633, at *1 (Tex. App.—Fort Worth Oct. 1, 2020, no pet.)

(mem. op.) (dismissing appeal for want of jurisdiction because temporary orders

entered in SAPCR were neither final nor an otherwise appealable, interlocutory

order).

                                                    Per Curiam

Delivered: January 14, 2021

                                          2